On September 23, 1918, the sheriff of Logan county, by his deputy, filed his verified return in the district court of said county, reciting that he had seized the Buick automobile roadster, and arrested one Ofa Brown, who was transporting intoxicating liquor in said automobile in and through said county, and praying that the matter be set down for hearing at an early date to determine whether said automobile was being unlawfully used in the conveyance of intoxicating liquor within said county and state and whether said intoxicating liquor should be confiscated and destroyed as required by law and the automobile forfeited to the state. A date was set for the hearing, and the said Ofa Brown filed a special appearance and pleaded to the jurdisdiction of the court, in which, among *Page 256 
other things, he urged that chapter 188, Session Laws 1917, was unconstitutional and void and repugnant to the Constitution of the United States and the state of Oklahoma, in that it specifically denies the right of a trial by a jury of the issue as to whether the property seized was being used for unlawful purposes in violation of article 2, § 19, and of article 2, § 20, of the Constitution. Other objections were urged in the plea, but the only question urged in the brief and oral argument is that just stated.
The questions urged in this case are identical with those presented in No. 10424, One Cadillac Automobile v. State of Oklahoma, 75 Okla. 134, 182 P. 227, this day decided, and upon the authority of that case the judgment is affirmed.